Citation Nr: 1549375	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  99-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a lumbosacral strain for the period from June 
1965 to May 1997.

2.  Entitlement to an rating in excess of 40 percent for 
degenerative disc disease of L4-S1 with radiculopathy and 
history of lumbosacral strain.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a fractured left fibula.

4.  Entitlement to an increased (compensable) rating for a 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 25 years and 
retired from military service in May 1965.  The veteran's 
initial application for compensation for a lower back 
disorder was received in June 1965 and denied by the RO in 
November 1965.  After the November 1965 rating, the next 
communication from the veteran was received on May 15, 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  In the November 1997 rating 
decision, the RO granted service connection for lumbosacral 
strain and assigned this disorder a 10 percent evaluation 
effective from June 1, 1965, the date following the veteran's 
discharge from service.  The RO noted that additional service 
medical records were received which had not been associated 
with the claims folder at the time of the original rating 
decision dated in November 1965.  See 38 C.F.R. § 3.156(c) 
(which provides that where new and material evidence consists 
of a supplemental report from the service department, the 
former decision will be reconsidered).

That same rating decision granted service connection for 
bilateral defective hearing, and assigned a noncompensable 
evaluation effective from May 15, 1997, the date of receipt 
of the veteran's claim.  

In a rating decision dated in October 1999, the RO granted 
service connection for the postoperative residuals of a 
herniated nucleus pulposus at the level of the 4th and 5th 
lumbar vertebrae and assigned a 40 percent evaluation for 
degenerative disc disease at the level of the 4th lumbar 
vertebra and 1st sacral segment, with radiculopathy and a 
history of lumbosacral strain, effective from May 15, 1997, 
the date of receipt of the veteran's current claim.

The United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issue of an increased evaluation above the 
current 40 percent remains in appellate status.  Further, the 
Board agrees with the RO's analysis and finds that the issues 
regarding the veteran's lumbar spine disability are 
appropriately characterized on the title page.

Moreover, by virtue of the veteran's disagreement with the 
original rating awarded for low back and hearing loss 
disabilities, in assigning "an initial rating for a 
disability following an initial award of service connection 
for that disability," VA must consider all of the evidence 
of record from the time of the veteran's application for 
service connection and determine whether there is any basis 
for a "staged" rating at any pertinent time, to include 
whether current increases are in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the statement and 
supplemental statements of the case indicate that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, in March 2001, the Board remanded the case to the RO 
for additional development.  The RO completed the requested 
development and returned the case to the Board in April 2002.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Prior to May 1997, the veteran's low back disability was 
characterized by a favorable response to a surgical repair of 
a herniated nucleus pulposus and subsequent complaint of 
paresthesia of the right foot and leg. 

3.  The veteran's low back disability is currently manifested 
by subjective complaints of limitation of motion, and 
feelings of numbness, giving away, and coldness of the right 
leg. 

4.  Current objective findings of the veteran's low back 
disability include sciatic neuropathy, limitation of motion 
with tightening of the paravertebral musculature, and back 
tenderness.

5.  The overall impairment due to chronic lumbosacral strain 
with degenerative disc disease more nearly approximates 
pronounced intervertebral disc syndrome.

6.  The veteran's left fibula disability is currently 
manifested by subjective complaints of giving away. 

7.  There is no objective clinical evidence of arthritis, 
malunion or nonunion of the tibia and fibula, ankle 
ankylosis, or limitation of range of motion of the left 
fibula.  

8.  Neither the pre-amendment or post-amendment versions of 
the hearing loss regulations are more favorable to the 
veteran in this case and both will be considered as 
applicable.

9.  Under the pre-amendment and post-amendment criteria, the 
veteran had level I hearing in the right ear, and level II 
hearing in the left ear prior in July 1997.

10.  Under the pre-amendment and post-amendment criteria, the 
veteran had level I hearing in the right ear, and level III 
hearing in the left ear in February 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for a lumbosacral strain for the period from June 
1965 to May 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5289, 5292, 5293, and 5295 (2001). 

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 60 percent, but no 
more, for degenerative disc disease of L4-S1 with 
radiculopathy and history of lumbosacral strain, have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, and 
5295 (2001). 

3.  The criteria for a compensable evaluation for the 
residuals of a fractured left fibula have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, DCs 5003-5010, 5262, 5270, 5271, 5272, 5273, 
5274 (2001). 

4.  The criteria for a compensable evaluation for a bilateral 
hearing loss disorder under either the pre-amendment or post-
amendment regulations are not met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, DC 
6100 (1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Further, in evaluating increased ratings for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain 
could significantly limit functional ability during flare-ups 
or when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 207.

Lumbar Spine Disability

Relevant Laws and Regulations.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The RO, in the November 1997 rating decision, rated the 
veteran low back disability under DC 5295 for lumbosacral 
strain as 10 percent disabling retroactive to June 1, 1965.  
By the October 1999 rating decision, the RO rated the 
veteran's low back disability under DC 5010-5293 for 
arthritis with intervertebral disc syndrome.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Factual Background.  The service medical records reflect that 
the veteran was seen on many occasions from the mid 1950's 
until his retirement in 1965 for complaints of low back pain.  
Impressions included the following:  rule out herniated 
nucleus pulposus; residuals of lumbosacral strain; recurrent 
low back pain, coccygeal region; chronic postural back 
strain; coccygodynia; and neuralgia of sciatic nerve 
secondary to coccygodynia.  X-rays taken in December 1964 
revealed some osteoarthritic lipping in the lower lumbar 
vertebrae and a narrowed disc space between L-5, S-1.  An 
orthopedic consultation report noted the December 1964 X-ray 
findings and reflects that examination was "essentially non-
contributory."  The impression was generalized osteoarthritis 
compatible with age and station in life.  In March 1965 the 
veteran was seen for low back and leg pain.  Range of motion 
was limited.  Lumbosacral strain was the impression.

The veteran retired from military service as of May 31, 1965, 
and his original application for compensation for a lower 
back disability was received in June 1965.

The earliest post-service medical records available are dated 
in March 1967 and reflect that the veteran was in good 
general health and had not been under a doctor's care except 
for an injury to his left ankle in January 1966.  He was 
working as a logger when a pole fell on the leg.  

Private medical records reveal that the veteran was 
hospitalized on June 6, 1969, for acute back and right leg 
pain.  It was reported that the back problem had been one of 
chronic back pain without radiation which had been well 
controlled over the pas year or more with the use of a back 
brace while he was working.  He had had occasional discomfort 
but this had not been severe.  For the last 3 weeks he had 
had a little more pain in his back and for the last several 
days he had had radiation of the pain down the back of the 
leg.  On the day of admission, he had had severe distress 
when he attempted to get out of bed.  The initial impression 
was acute herniated nucleus pulposus.  The veteran underwent 
a herniated nucleus pulposus repair and the final diagnosis 
was herniated nucleus pulposus, L4-5.  Post-operatively he 
reportedly did "very well" with immediate relief of pain 
and was discharged after 12 hospital days on June 18, 1969.

No other medical records are associated with the claims file 
for several years thereafter.  In January 1993, he complained 
of paresthesia involving the right leg and foot region.  The 
clinical assessment was possible sciatic radiculopathy, right 
leg and foot.  

The veteran filed the current claim in May 1997.  The RO 
granted entitlement to service connection for lumbosacral 
strain and rated this disability as 10 percent disabling 
since June 1965.

The veteran disagreed with the 10 percent disability 
evaluation.  He related that as time passed his back problems 
were getting worse.  He stated that as the years had gone by 
his leg had become more undependable and started to give way 
when least expected.  He noted that he had started to carry a 
cane for support.

A private history and physical undertaken in October 1997 to 
address another medical problem noted that the veteran 
experienced arthritic pain but he otherwise denied any bone 
and joint problems.  In July 1998, he complained of right leg 
pain and giving away.  He noted that the problem was worse 
but that he had had it for years.  The clinical assessment 
was sciatic radiculopathy.  Nerve conduction studies were 
recommended.

An August 1998 letter from the veteran's private physician 
reported that the veteran complained of difficulty moving his 
right leg, especially when he moved from the brake to the 
accelerator, and a feeling of giving away, numbness, and 
coldness of the right leg.  He denied any symptoms in his 
left leg.  Physical examination showed marked wasting of the 
extensor digitorum brevis on the right, muscular power was 
mildly weak in the toe extensors, bilaterally, and sensation 
was decreased to light touch and pinprick in the lateral 
aspect of the right thigh, leg, and foot.  Nerve conduction 
studies and an electromyogram (EMG) reportedly showed both 
axonal and demyelination neuropathy

In a February 1999 VA spine examination, the veteran 
complained of pain in the back, which became worse after 
service separation.  He noted previous surgery for a 
herniated nucleus pulposus.  The examiner indicated that it 
could not be ruled out that the veteran's in-service 
lumbosacral strain was not a precursor at least, if not a 
mistaken diagnosis, of a herniated nucleus pulposus.  The 
veteran related that the pain went away after surgery but he 
still had an area of numbness running down the lateral 
surface of the right leg to the foot.  Straight and cross leg 
examinations were negative.  He could sit up with the legs 
fully extended.  Range of motion was reported as flexion to 
70 degrees, extension to 20 degrees, flexion to 35 degrees, 
and rotation to 30 degrees.  He could perform range of motion 
with no pain but could move no farther.  The final diagnoses 
included lumbosacral strain, herniated nucleus pulposus, and 
status-post surgery at L5-S1, probably related.

In a follow-up addendum, the VA medical examiner specifically 
concluded that the veteran's herniated nucleus pulposus was 
definitely related to his in-service complaints of pain and 
the service-connected lumbosacral strain.  By rating decision 
dated in October 1999, the RO granted entitlement to service 
connection for a herniated nucleus pulposus, recharacterized 
the original service connection claim to degenerative disc 
disease, and assigned a rating of 40 percent effective from 
May 1997.  The original grant of a 10 percent disability 
remained in effect from June 1965 to May 1997.

In a September 1999 VA examination report, the veteran 
complained of weakness in the back with prolonged standing, 
aching, and numbness along the posterolateral thigh, calf, 
and right foot.  Examination of the back showed normal 
lordosis of 20 degrees, a rather large abdomen, forward 
flexion to 35 degrees with tightening of the paravertebral 
musculature, extension to 25 degrees, lateral tilt to 20 
degrees with no rotation of the lumbar spine.  All rotation 
is to 30 degrees, bilaterally, and without spasm.  There was 
moderate tenderness to deep pressure and fist percussion over 
the lumbosacral area.  He denied tenderness in either buttock 
or over either trochanter.  Straight leg raising was to 70 
degrees, bilaterally, at which time the hamstrings tightened 
and he experienced some discomfort.  Patrick's test produced 
a little low back discomfort, but more discomfort in the 
groin than would be expected.  Deep tendon reflexes were 
trace, response to light touch and pinprick was normal except 
the posterolateral to lateral thigh and calf, and lateral 
side of the foot, all on the right, where the veteran 
experiences hypoesthesia, not anesthesia.  The final 
diagnoses included mild, chronic lumbar strain syndrome 
associated with having a ruptured disc at the L4-5 level, and 
residual mild hypoesthesia of the right thigh, calf, and foot 
secondary to a herniated nucleus pulposus.   

Legal Analysis.  After a review of the evidence, the Board 
finds that the objective findings of the veteran's service-
connected low back disability do not warrant more than a 10 
percent disability prior to May 1997.  Of note, while the 
veteran underwent disc repair surgery in 1969, it appears 
that he was pain free post-operatively and was doing well at 
the time of hospital discharge.  As such, there is no basis 
for a higher than 10 percent rating as a result of surgery in 
1969.  The medical evidence is negative for treatment related 
to the veteran's low back disorder for several years 
thereafter.  

Moreover, although the veteran complained of paresthesia 
involving the right leg and foot in January 1993, the Board 
finds that a single complaint does not, in and of itself, 
support a finding of more than mild intervertebral disc 
syndrome.  Further, there was no evidence prior to May 1997 
showing characteristic pain on motion or limitation of motion 
which would support a higher rating for lumbosacral strain 
(DC 5295) or limitation of motion of the lumbar spine (5292).  
Therefore, the Board finds that a higher than 10 percent 
rating is not warranted for the veteran's low back disorder, 
characterized as lumbosacral strain, prior to May 1997.

Nonetheless, after reviewing the applicable rating criteria, 
and the reported objective findings and the subjective 
complaints, the Board is of the opinion that a 60 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability is currently warranted.  Taken together, the 
chronic numbness, tightening of the paravertebral 
musculature, and objective evidence of sciatic radiculopathy 
more nearly approximates a 60 percent rating under DC 5293.  
As such, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the overall pathology more nearly 
approximates pronounced intervertebral disc syndrome, 
warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable DC.  In evaluating the 
lumbar spine disability, the Board notes that the recent 
clinical findings do not disclose that the veteran has a 
complete bony fixation of the lumbar spine; therefore, there 
is no basis on which to grant a higher evaluation under DC 
5289.  Moreover, even if the veteran demonstrated unfavorable 
ankylosis of the lumbar spine, no higher than a 60 percent 
evaluation would be available under DC 5289.  Further, an 
evaluation higher than 60 percent is not available under 
either DC 5292 (limitation of motion) or DC 5295 (lumbosacral 
strain).  In addition, this rating contemplates any arthritis 
or arthritic changes that may be present.  Finally, the Board 
notes that a 60 percent evaluation is the highest evaluation 
available under DC 5293 (intervertebral disc syndrome).

The Board has also carefully reviewed the veteran's written 
statements.  While his statements are probative of 
symptomatology, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The objective medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.  Thus, 
the Board concludes that a 60 percent rating, but no more, is 
warranted for degenerative disc disease with radiculopathy 
and history of lumbosacral strain.

Residuals of a Fractured Left Fibula

Relevant Laws and Regulations.  The RO rated the veteran's 
left fibula disability under DC 5262 (impairment of the 
tibia/fibula).  Under DC 5262 (impairment of the tibia and 
fibula), an impairment manifested by malunion, with marked 
knee or ankle disability warrants a 30 percent evaluation, 
while malunion with moderate knee or ankle disability 
warrants a 20 percent rating.  Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation if there is 
loose motion requiring a brace, the highest code available.

Factual Background.  In a February 1999 VA examination 
report, the veteran related that he fractured his left fibula 
in service and reported pain in the left leg from time to 
time.  Range of motion of the knee was from 0-140 degrees 
with no difficulty and no pain.  The final diagnosis was 
residuals of fracture of the proximal third of the left 
fibula with good motion and with no symptoms.

In a September 1999 VA examination report, the veteran 
complained of his left leg buckling two to three times per 
week but he denied associated pain or numbness.  A left knee 
examination showed atrophy of the left thigh.  Range of 
motion of the knee was reported from 0 to 130 degrees without 
pain, and the knee was stable to stress testing.  There was 
no popping or grating and positive pulses in the foot.  
Straight leg raises were to 70 degrees, at which point the 
hamstrings tightened but the veteran denied pain.  An X-ray 
report noted a well-healed non-displaced proximal fibular 
shaft fracture with vascular calcification.  The final 
diagnoses included a normal orthopedic examination of the 
left knee.  The examiner also noted that he was uncertain 
what was causing the left thigh atrophy but did not believe 
that it was originating from the veteran's left ankle 
disability.  

Legal Analysis.  Based on the evidence above, the Board finds 
that a compensable rating for the residuals of a fractured 
left fibula is not warranted at this time.  As noted above, 
the RO has rated this condition under DC 5262.  A compensable 
rating under this code requires malunion with slight knee or 
ankle disability.  An X-ray in September 1999 revealed a 
well-healed non-displaced proximal fibular shaft fracture.  
Thus, malunion is not shown.  The February 1999 VA 
examination that the veteran had "good motion" of the left 
fibula and that motion of the knee was normal with no 
difficulty and no pain.  Similarly, the veteran has never 
complained of limitation of motion of the left ankle nor has 
limitation of motion ever been shown.  VA examination for 
disability evaluation purposes in September 1999 failed to 
reveal knee or ankle disability such as to warrant a 
compensable evaluation under DC 5262.

The Board finds that the medical evidence simply does not 
show that the residuals of the veteran's left fibula fracture 
warrants a compensable evaluation at this time.  The record 
presents no evidence of arthritis, ankylosis, limitation of 
motion, pain, or other manifestations which would warrant a 
compensable rating under any potentially applicable 
diagnostic code.  Moreover, while the veteran has reported 
left leg giving away, the medical examination specifically 
eliminated the veteran's left fibula fracture as the cause of 
his symptoms.  Accordingly, the Board finds that a 
compensable evaluation for the residuals of the veteran's 
left fibula fracture is not warranted at this time.

Bilateral Hearing Loss Disability

Procedurally, the veteran filed the current in May 1997, 
which was granted by rating decision dated in November 1997 
and a noncompensable rating was assigned.  Thereafter, he 
disagreed with the evaluation.  Further, while this appeal 
was pending, the applicable rating criteria for hearing loss, 
38 C.F.R. § 4.85 et seq., was amended effective May 11, 1999.  
See 64 Fed. Reg. 25202-25210 (May 11, 1999).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds no substantive differences between the amended 
provisions of the Rating Schedule and the prior version with 
respect to the rating assigned to the veteran's hearing loss 
disability.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Organic impairment of hearing acuity 
is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2001).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2001).

Factual Background.  In July 1997, the veteran reported a 
history of noise exposure in service and bilateral hearing 
loss for many years.  A July 1997 audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
60
65
LEFT
N/A
30
50
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
There were no complaints of tinnitus reported.  Physical 
findings noted moderate high frequency sensorineural hearing 
loss.  The final diagnosis was noise-induced hearing loss.  
Service connection was granted by rating decision dated in 
November 1997 and a noncompensable rating was assigned.

A February 1999 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
60
65
LEFT
N/A
25
50
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  

Legal Analysis.  Based on the evidence above and in light of 
the applicable regulations, the Board finds that the 
veteran's defective auditory acuity was a level I in the 
right ear and a level II in the left ear under both the old 
or new hearing loss regulations in July 1997, and a level I 
in the right ear and a level III in the left ear in the 
February 1999 audiological examination.  As a noncompensable 
evaluation is warranted at those level under both the pre-
amendment and amended regulations under the applicable 
Tables, there is no basis for a higher rating for the 
veteran's hearing loss disability at this time.  Although the 
veteran has testified that his hearing is worsening, ratings 
for hearing loss are determined by a mechanical application 
of the audiometric findings to the rating provisions and the 
Board has no choice but to deny his claim at this time.  See 
Lendenmann v. Principi, 3 Vet. App. at 349.  

The Board has considered the veteran's written statements 
that his disabilities are worse than evaluated.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disabilities.

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule do not adequately 
compensate him for his back impairment.  If so, an 
extraschedular evaluation will be assigned under 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's service-connected disabilities are 
demonstrated.  In this regard, while the evidence suggests 
that the veteran is somewhat limited in activities, there is 
no evidence of hospitalizations for any of his disabilities.  
Moreover, the evidence suggests that the veteran can drive 
and remains fairly active.  To the extent that he experiences 
pain with activity, the Board finds that it is adequately 
compensated by the schedular rating.  Therefore, there is no 
basis on which to find that application of the regular 
schedular standards is impractical.  Accordingly, the Board 
concludes that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

With respect to all the claims, the Board recognizes VA's 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected disabilities 
warrant no more than the currently-assigned evaluations.

Finally, in considering the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Next, the veteran was provided with notice of the 
amended hearing loss regulations and the application of the 
new regulations to his claim.  Further, it appears that all 
medical records identified by the veteran have been 
associated with the claims file.  In addition, the issue was 
the subject of a Board remand in March 2001.  Next, the 
veteran underwent multiple VA examinations specifically to 
address the issues on appeal.  Next, the RO notified the 
veteran of his rights under the VCAA by letter dated in May 
2001.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for lumbosacral strain for the period from June 1965 to May 
1997 is denied.

A rating of 60 percent, but no more, for degenerative disc 
disease of L4-S1 with radiculopathy and history of 
lumbosacral strain is granted subject to the law and 
regulations governing the award of monetary benefits.

The claim for entitlement to an increased (compensable) 
rating for the residuals of a fractured left fibula is 
denied.

The claim for entitlement to an increased (compensable) 
rating for a bilateral hearing loss disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

